                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

      Archavis Briann Moore,          )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:10-cv-00025-RJC
                                      )                3:12-cv-00744-RJC
                 vs.                  )              3:05-cr-00028-RJC-CH
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 30, 2020 Order.

                                               September 30, 2020




        Case 3:12-cv-00744-RJC Document 41 Filed 09/30/20 Page 1 of 1
